Title: John Hancock to the Commissioners to Canada, 24 May 1776
From: Hancock, John
To: Commissioners to Canada


Gentlemen,
Philada. May 24th. 1776.
By the enclosed Resolves of Congress which I do myself the Honour of transmitting, you will perceive that every Step has been taken to procure hard Money that could be devised.
I have forwarded to Genl. Schuyler by this Conveyance the Sum of sixteen Hundred and sixty two Pounds one Shilling and three Pence in hard Money, which was all that was in the Treasury. Genl. Washington arrived here yesterday Afternoon in good Health, the Congress having requested his Attendance in order to consult him on the Operations of the approaching Campaign, and such other Matters as should be necessary. I have the Honour to be Gentlemen, your most obedient and very humble Servant
J H. Prst.
The Honble B. Franklyn Saml. Chase, and Charls Carrol, Commissioner in Canada
